EXHIBIT 10.1

 

Silicon Valley Bank

 

Amendment to Loan Documents

 

Borrower:

 

InVision Technologies, Inc.

 

 

 

Date:

 

October 2, 2002

 

THIS AMENDMENT TO LOAN DOCUMENTS is entered into between Silicon Valley Bank
(“Silicon”) and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
November 8, 2000 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof.  (Capitalized terms used but not
defined in this Amendment shall have the meanings set forth in the Loan
Agreement.)

 

1.                                      Modified Covenant Regarding Copyright
Filings.  Subclause (ii) of Section 9(3) of the Schedule to Loan and Security
Agreement that currently reads as follows:

 

(ii) cause all of its computer software and copyrights, the licensing of which
results in Accounts, or which is material to its business to be registered with
the United States Copyright Office,

 

is hereby deleted.

 

2.                                      Representations True.  Borrower
represents and warrants to Silicon that all representations and warranties set
forth in the Loan Agreement, as amended hereby, are true and correct.

 

3.                                      General Provisions.  This Amendment, the
Loan Agreement, any prior written amendments to the Loan Agreement signed by
Silicon and Borrower, and the other written documents and agreements between
Silicon and Borrower set forth in full all of the representations and agreements
of the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and under­standings between the parties
with respect to the subject hereof.  Except as herein expressly amended, all of
the terms and provisions of the Loan Agreement, and all other documents and
agreements between Silicon and Borrower shall continue in full force and effect
and the same are hereby ratified and confirmed. 

 

1

--------------------------------------------------------------------------------


 

Borrower:

 

Silicon:

 

 

 

INVISION TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

By

 /s/ Donald Mattson

 

 

By

 /s/ Quentin Falconer

 

 

President or Vice President

 

 

Title

  Senior VP

 

 

 

 

 

 

By

 /s/ Ian Johnston

 

 

 

 

Secretary or Ass’t Secretary

 

 

 

2

--------------------------------------------------------------------------------